Name: Commission Regulation (EEC) No 2656/93 of 29 September 1993 amending Regulation (EEC) No 1196/93 increasing to 1 600 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 93 Official Journal of the European Communities No L 244/3 COMMISSION REGULATION (EEC) No 2656/93 of 29 September 1993 amending Regulation (EEC) No 1196/93 increasing to 1 600 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 1 196/93 (4), as last amended by Regulation (EEC) No 2625/93 f), opened a standing invitation to tender for the export of 1 450 000 tonnes of barley held by the German interven ­ tion agency ; whereas, in a communication of 23 September 1993, Germany informed the Commission of the intention of its intervention agency to increase by 150 000 tonnes the quantity for which a standing invita ­ tion to tender for export has been opened ; whereas the total quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 600 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1196/93 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1196/93 is replaced by the following : Article 2 1 . The invitation to tender shall cover a maximum of 1 600 000 tonnes of barley to be exported to all third countries. Customs export formalities must be completed during the period 1 July to 31 December 1993 . 2. The regions in which the 1 600 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion.' Article 2 Annex I to Regulation (EEC) No 1196/93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1993 . For the Commission Rene STEICHEN Member of the Commission ( 1) uj INO L LSI , l . /. lYYZ, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 191 , 31 . 7. 1993, p. 76 . 0 OJ No L 122, 18. 5. 1993, p. 17. 0 OJ No L 240, 25. 9 . 1993, p. 13 . No L 244/4 Official Journal of the European Communities 30. 9 . 93 ANNEX 'ANNEX I 'tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 141 873 Niedersachsen/Bremen 205 533 Nordrhein-Westfalen 256 136 Hessen 63 652 Rheinland-Pfalz 47 953 Baden-WÃ ¼rttemberg 35 127 Bayern 202 090 Berlin/Brandenburg 127 746 Mecklenburg-Vorpommern 78 132 Sachsen 94 533 Sachsen-Anhalt 187 895 ThÃ ¼ringen 153 846 Saarland 5 362'